MEMORANDUM OPINION
                                       No. 04-10-00282-CV

                              Emilio ALEMAN and Isabel C. Aleman,
                                         Appellants

                                                 v.

            Manuela ZAVALA, Consuelo Tinajero, Angelina Zavala, Gilbert Zavala, et al,
                                        Appellees

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-16346
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: October 6, 2010

DISMISSED FOR WANT OF PROSECUTION

           The reporter’s record was originally due on May 7, 2010. On May 21, 2010, this court

notified the court reporter that the reporter’s record was late. The court reporter responded to our

notice by filing a Notification of Late Record stating the reporter’s record was not filed because

appellants have not requested a reporter’s record. If appellants desire a reporter’s record to be

filed in this appeal, they must request that a reporter’s record be prepared. See TEX. R. APP. P.

34.6(b)(1). Accordingly, on June 8, 2010, this court issued an order ordering appellants to (1)
                                                                                       04-10-00282-CV


request in writing that a reporter’s record be prepared and (2) designate in writing the exhibits

and those portions of the record to be included in the reporter’s record, if they desired a

reporter’s record. Id. The appellants were also ordered to file a copy of the request with both the

trial court clerk, id. at 34.6(b)(2), and this court. Our order informed appellants that if they failed

to respond within the time provided, their brief would be due within thirty (30) days from the

date of the June 8, 2010 order, and the court would only consider those issues or points raised in

appellants’ brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.

37.3(c). Because appellants did not request a reporter’s record, their brief, without reference to

the reporter’s record was due on July 8, 2010. No response was filed.

       Accordingly, on July 20, 2010, appellants were ordered to file their brief no later than

August 9, 2010. Our order informed appellants that if they failed to file the brief within the time

provided the appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a).

Appellants did not respond. Accordingly, on August 30, 2010, appellants were ordered to show

cause in writing, no later than September 10, 2010, why this appeal should not be dismissed for

want of prosecution. No response has been filed.

       The appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

Costs of appeal are taxed against appellants.



                                                       PER CURIAM




                                                 -2-